Citation Nr: 1432091	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  11-33 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral tibia stress fractures (claimed as shin splints).  

2.  Entitlement to service connection for a right hip disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James E. Carsten, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 2006 to July 2006 and from February 2009 to February 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  


FINDINGS OF FACT

1.  The Veteran's bilateral stress fractures had onset during his active service. 

2.  The Veteran does not have a diagnosed right hip disability for which benefits can be awarded. 

CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral tibia stress fractures have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).  

2.  The criteria for service connection for a right hip condition have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013);  38 C.F.R. §§ 3.102, 3.303 (2013).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Here, VA's duty to notify was satisfied by a letter sent to the Veteran in June 2010.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained the available Veteran's service and VA treatment records.  The Veteran reports that the unit's medical records were left in Iraq, to explain the lack of any in-service treatment records.

Efforts to obtain records in Federal custody must continue until they are obtained, unless it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  On June 22, 2010 VA requested all service treatment records and military personnel records.  A June 23, 2010 response indicates that a search was conducted.  The result of this search was that no records were found.  The documentation associated with the search and response of the same indicated a continuing effort to locate the records, stating that if the records were found, they will be forwarded to the requestor.  In August 2010, the Veteran's personnel and available service treatment records were received and associated with the claim file.

Although only post-deployment records were obtained, as opposed to any records of actual treatment during deployment, the Board finds that it is reasonably certain that further efforts to obtain any such records would be futile.  VA has requested the records from the appropriate source and that source has responded with the records it had in its possession.  It is not reasonable that further efforts would produce additional records.  In any event, as to the granted issue, there is no prejudice to the Veteran regarding the absent records.  And inasmuch as the Board assumed an in-service event or injury regarding the issue it has denied service connection and instead based its denial upon the lack of a current disability, the Veteran was likewise not prejudiced.  Hence, the Board finds that further efforts to obtain such records would be futile.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).

The VA provided an examination in October 2010 to address the nature and etiology of the Veteran's bilateral tibia stress fractures and right hip condition.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the October 2010 VA examination was adequate.  The VA examiner considered all of the pertinent evidence of record, to include the Veteran's service treatment records, and personal statements and history.  38 C.F.R. § 3.159(c)(4).  The examiner also described the Veteran's conditions in sufficient detail for the Board to make an informed decision, and the examiner provided an analysis to support his conclusions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (explaining that an opinion is adequate where it includes a detailed description of the disability, takes into consideration the relevant history of the disability, and is supported by an analysis that the Board can weigh against other evidence).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In sum, there is no evidence of VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c)

II.  Service Connection 

Law and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013). 

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Without a currently diagnosed disability, service connection may not be granted. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement for a current disability, however, is satisfied when a claimant has a disability either at the time a claim for VA compensation is filed, or at any time during the pendency of that claim.  A claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

In general, a claimant is competent to provide lay statements of observable symptoms of disability and continuity of such symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The value of lay statements of symptoms and continuity of symptomatology, as with any evidence, depends in part on whether it is credible; the mere absence of corroborating contemporaneous medical evidence does not render the statements incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2008).  Lay evidence may be competent to establish medical etiology or nexus. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.102 (2013). In cases where all or part of a Veteran's records are lost or destroyed, the Board has a heightened duty to explain its findings and conclusions and to carefully consider the benefit of the doubt rule. O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991).

1.  Bilateral tibia stress fractures

In May 2010, three months after concluding his active duty period, the Veteran submitted a claim for benefits for bilateral tibia stress fractures and a right hip condition.

In July 2010, a VA radiologist reviewed x-ray images of the Veteran's legs and noted a "small stress fracture in the mid to distal third of the tibia" in each leg.  At the Veteran's October 2010 VA examination, new x-ray images of his lower legs were evaluated.  The images were interpreted to show the Veteran's bones as normal and finding "no evidence of fracture."  The VA examiner concluded, after considering the Veteran's history and the radiologist report, that "there is no pathology to render a diagnosis."  

Although the October 2010 opinion fails to render a current diagnosis related to the Veteran's lower extremities, the July 2010 records are sufficient to establish that the Veteran had a current disability while the claim was pending.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (stating that the current disability requirement is satisfied when a claimant has a disability either at the time a claim for VA compensation is filed, or at any time during the pendency of that claim, even when the disability resolves prior to the Secretary's adjudication of the claim). Nothing in the October 2010 examination opinion suggests that the earlier finding was in error.  Accordingly, the Veteran has established a current disability.

As for in service incurrence, the service treatment records do not show treatment for bilateral tibia stress fractures.  However, the Veteran indicated that he was treated for bilateral tibia stress fractures while in Iraq, and the record indicates that his service treatment records for this period of service are not available.  The Veteran completed a series of post-deployment health assessments in December 2009, January 2010, and February 2010.  In each assessment the Veteran reports falling while in Iraq.  The Veteran is consistent in his complaints of knee pain in all three assessments.  In his January 2010 assessment, the Veteran mentions bilateral tibia stress fractures.  The Veteran reported that the condition began in basic training and was exacerbated by physical activity. Given the January 2010 notation, and giving the Veteran the benefit of the doubt given the absence of some of his service treatment records, the Board finds that the Veteran has established in service incurrence of bilateral tibia stress fractures. O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991).

Given his noted stress fractures in January 2010, his reported continuing problems since service as indicated by his May 2010 claim, and the documented presence of bilateral tibia stress fractures in July 2010, proximate to his separation from service, the Board finds that application of the benefit of the doubt rule compels a finding that his post-service bilateral tibia stress fractures are related to his active service.  38 U.S.C. 5107; Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Accordingly, as all three elements of service connection are met, entitlement to service connection for bilateral tibia stress fractures is granted.

2.  Right Hip Condition

The Veteran claimed that his right hip pain had onset when he fell off the back of a vehicle while deployed.  

The Veteran has repeatedly complained of right hip pain since service.  The Veteran was seen in VA outpatient facilities for right hip complaints in May, July, September and November 2010.  The Veteran's complaints and statements regarding his right hip pain have been considered. While lay evidence can be competent and sufficient to establish a diagnosis of a condition, in the present case, the Veteran is not deemed competent to diagnose a right hip disability based on his reports of pain, as this type of diagnosis requires medical expertise. Factors for consideration in determining if a layperson diagnosis is competent evidence include the complexity of the condition sought to be diagnosed and whether such diagnosis can be made by observation of the five senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Diagnosing a right hip disability or residuals of a hip injury is a complex determination and not one that can be arrived at mere by observation with one's senses.  Nor is the determination as to whether an individual has a current disability of the hip.  Evidence of these facts is the reliance the October 2010 examiner placed on x-ray imaging and range of motion evaluation results.  

Additionally, the Veteran has not reported a contemporaneous medical diagnosis related to the hip, nor has he provided symptoms that have subsequently supported a diagnosis of a right hip condition by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). For these reasons, the Board concludes that the Veteran's statements and testimony with regard to whether he has a current hip disability are not competent evidence to establish a current diagnosis. 

Right hip x-rays were taken at the VA outpatient visit in May 2010.  The findings indicated that there was "[n]o displaced fracture, dislocation, abnormal periarticular soft tissue calcifications or substantial changes of erosive or degenerative arthritis." The Veteran underwent a VA examination in October 2010.  The examiner reviewed x-rays and conducted range of motion evaluations.  The x-ray examination revealed "no fracture, dislocation or degenerative change.  There is no lytic or blastic abnormality."  The range of motion for the Veteran's right hip was within normal limits.  The hip showed no edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, draining, subluxation or guarding of movement.  There was no ankylosis found.  Ultimately the VA examiner concluded that there was no pathology to render a diagnosis.

There is no competent evidence of record that the Veteran currently has a right hip disability for which service connection can be awarded. See Sanchez-Benitez v. West, 13 Vet.App. 282 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356, 1361-62 (Fed. Cir. 2001).  

As the preponderance of evidence is against a finding that the Veteran has had a  diagnosed right hip disability at any time since or contemporaneous to when he filed his claim, the appeal must be denied.  Because the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for bilateral tibia stress fractures is granted, subject to the laws and regulations governing the award of monetary benefits.  

Service connection for a right hip condition is denied.  



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


